Per Curiam,
Plaintiff’s husband, while riding on the Lincoln Highway near the City of Pittsburgh on a truck operated by their minor son, an employee of Jordan Brothers, was injured as a result of a collision with a truck of defendant’s, and died a few hours later. The evidence as to the cause of the collision was conflicting, each driver claiming the accident was the result of negligence on the part of the other. At the conclusion of the testimony defendant asked for binding instructions in its favor, assigning, as a reason in support of the motion, that deceased himself was chargeable with negligence in riding in the truck driven by his son, a minor under the age of eighteen years, who had failed to obtain a driver’s license as required by section 4, Act of April 27,1909, P. L. 265. The court below refused the motion and submitted to the jury the question of negligence on the part of the drivers of the two trucks, as well as that of deceased, if any, for failure to take precaution to avoid the accident. A verdict was rendered for plaintiff and defendant appealed.
The verdict establishes that the collision was due to negligence on the part of defendant’s driver and absolves both plaintiff’s son and her husband from, in any manner, contributing to the accident, unless the act of the husband in permitting his minor son, an experienced driver but under eighteen years of age, to operate the truck, charged him with negligence. The minority of plaintiff’s son had no causal relation to the accident (McIlhenny v. Baker, 63 Pa. Superior Ct. 385) and the questions of negligence and contributory negligence, hav*255ing been fairly submitted to the jury, the assignments of error are overruled and the judgment affirmed.